                                                                                             1   DIANA S. EBRON, ESQ.
                                                                                                 Nevada Bar No. 10580
                                                                                             2   E-mail: diana@kgelegal.com
                                                                                                 JACQUELINE A. GILBERT, ESQ.
                                                                                             3   Nevada Bar No. 10593
                                                                                                 E-mail: jackie@kgelegal.com
                                                                                             4   KAREN L. HANKS, ESQ.
                                                                                                 Nevada Bar No. 9578
                                                                                             5   E-mail: karen@kgelegal.com
                                                                                                 KIM GILBERT EBRON
                                                                                             6   7625 Dean Martin Drive, Suite 110
                                                                                                 Las Vegas, Nevada 89139
                                                                                             7   Telephone: (702) 485-3300
                                                                                                 Facsimile: (702) 485-3301
                                                                                             8   Attorneys for SFR Investments Pool 1, LLC
                                                                                             9                               UNITED STATES DISTRICT COURT
                                                                                            10                                        DISTRICT OF NEVADA
                                                                                            11   WELLS FARGO BANK, N.A., AS                        Case No.: 2:17-cv-01887-MMD-NJK
                                                                                                 TRUSTEE FOR BANC OF AMERICA
                                                                                            12   MORTGAGE SECURITIES MORTGAGE
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                 PASS THRU CERTIFICATES SERIES
KIM GILBERT EBRON




                                                                                            13   2005-3,
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                                                                      ORDER RE: DISPOSITIVE MOTIONS
                                                                                            14                          Plaintiff,
                                                                                                 vs.
                                                                                            15
                                                                                                 THE SPRINGS AT CENTENNIAL RANCH
                                                                                            16   HOMEOWNERS ASSOCIATION; and SFR
                                                                                                 INVESTMENTS POOL 1, LLC,
                                                                                            17
                                                                                                                        Defendants.
                                                                                            18
                                                                                                        This matter came for hearing on February 13, 2020 on SFR Investments Pool 1, LLC’s
                                                                                            19
                                                                                                 (“SFR”) motion for summary judgment [ECF No. 79], Wells Fargo Bank, N.A.’s (“Wells Fargo”)
                                                                                            20
                                                                                                 motion for summary judgment [ECF No. 80] and The Springs at Centennial Ranch Homeowners
                                                                                            21
                                                                                                 Association’s (“Association”) motion for summary judgment [ECF No. 78], as well as the
                                                                                            22
                                                                                                 respective responses [ECF Nos. 81-84] and replies [ECF Nos. 85-87]. SFR’s Motion to Dismiss
                                                                                            23
                                                                                                 [ECF No. 61] was not set for hearing but was awaiting decision. The Association filed a joinder
                                                                                            24
                                                                                                 [ECF No. 64] to SFR’s Motion to Dismiss. The Motion to Dismiss was also dealt with at the
                                                                                            25
                                                                                                 hearing. After considering of the pleadings on file and the arguments presented at the hearing, and
                                                                                            26
                                                                                                 for all the reasons stated on the record at the hearing held on February 13, 2020, the transcript of
                                                                                            27
                                                                                                 which is incorporated herein by reference, the Court rules as follows:
                                                                                            28

                                                                                                                                                -1-
                                                                                             1          IT IS HEREBY ORDERED that SFR’s Motion for Summary Judgment [ECF No. 79] is

                                                                                             2   GRANTED, the Association’s Motion for Summary Judgment [ECF No. 78] is GRANTED, and

                                                                                             3   Wells Fargo’s Motion for Summary Judgment [ECF No. 80] is DENIED. Further, SFR’s Motion

                                                                                             4   to Dismiss [ECF No. 61] is DENIED AS MOOT.

                                                                                             5          IT IS FURTHER ORDERED that the nonjudicial foreclosure sale conducted on July 11,

                                                                                             6   2012 extinguished all junior interests in the Property, including the deed of trust recorded as

                                                                                             7   Instrument No. 20050118-0001108. As a result, Wells Fargo, its successors or assigns, has no

                                                                                             8   enforceable lien, interest or property right in the real property located at 921 Oceanwood Avenue,

                                                                                             9   North Las Vegas, NV 89086; Parcel No. 124-23-411-010. The Court further finds that there is

                                                                                            10   no basis to support the lis pendens in this case as Wells Fargo has no existing interest in the

                                                                                            11   Property. The lis pendens recorded against the Property in the Official Records of the Clark County

                                                                                            12   Recorder as Instrument Nos. 20170712-0001437 shall therefore be expunged.
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13                  February 24, 2020
                                                                                                        DATED: __________________
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14                                                        __________________________________
                                                                                                                                                      UNITED STATES DISTRICT JUDGE
                                                                                            15

                                                                                            16    Submitted by:                                    Approved as to Form and Content:
                                                                                            17    Kim Gilbert Ebron                                Akerman, LLP
                                                                                            18    /s/ Jason G. Martinez______________              /s/ Darren T. Brenner_________________
                                                                                                  JASON G. MARTINEZ, ESQ.                          DARREN T. BRENNER, ESQ.
                                                                                            19    Nevada Bar No. 13375                             Nevada Bar No. 8386
                                                                                                  7625 Dean Martin Drive, Ste 110                  1635 Village Center Circle, Suite 200
                                                                                            20    Las Vegas, Nevada 89139                          Las Vegas, Nevada 89144
                                                                                                  Attorneys for SFR Investments Pool 1, LLC        Attorneys for Wells Fargo Bank, N.A.
                                                                                            21
                                                                                                  Approved as to Form and Content:
                                                                                            22
                                                                                                  Leach Kern Gruchow Anderson Song
                                                                                            23
                                                                                                  /s/ Ryan W. Reed_________________
                                                                                            24    RYAN W. REED, ESQ.
                                                                                                  Nevada Bar No. 11695
                                                                                            25    2525 Box Canyon Drive
                                                                                                  Las Vegas, Nevada 89128
                                                                                            26    Attorneys for Springs at Centennial Ranch
                                                                                                  Homeowners Association
                                                                                            27

                                                                                            28

                                                                                                                                                -2-
